Exhibit 10.2

STOCK TRANSFER AGREEMENT

BY AND BETWEEN

CHS INC.,

and

GROWMARK, INC.

DATED AS OF NOVEMBER 17, 2011



--------------------------------------------------------------------------------

STOCK TRANSFER AGREEMENT

THIS STOCK TRANSFER AGREEMENT (this “Agreement”) is made as of this 17th day of
November, 2011 by and between GROWMARK, Inc., a Delaware corporation (“Seller”)
and CHS Inc., a Minnesota cooperative corporation (“Buyer”).

RECITALS

WHEREAS, Seller owns 3 shares of Class A common stock and 2,555,060 shares of
Class B common stock of National Cooperative Refinery Association (the
“Company”), a Kansas cooperative association (together, Seller’s Class A common
stock and Class B common stock represent approximately 18.616% of the Company’s
outstanding capital stock and shall be referred to herein as the “Sale Stock”);

WHEREAS, the Company owns and operates a petroleum refinery near McPherson,
Kansas, a terminal in Council, Bluffs, Iowa, pipelines and related assets;

WHEREAS, Buyer owns, as of the date hereof, Class A and Class B common stock of
the Company representing approximately 74.429% of the Company’s outstanding
capital stock;

WHEREAS, Seller and Buyer are parties to that certain Agreement dated June 9,
1995 that, among other things, contains certain provisions relating to their
ownership and management rights in the Company (the “Settlement Agreement”); and

WHEREAS, Seller desires to sell, and Buyer desires to purchase, all the Sale
Stock on the terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the Recitals and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed that:

ARTICLE I

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, Buyer shall purchase from Seller, and Seller shall sell, transfer and
assign to Buyer all its rights in interests to all the Sale Stock, free and
clear of all liens and encumbrances (except for Permitted Liens as described in
Section 2.3 below), in four distinct closings (“Closings”). At each Closing,
Buyer shall pay a base purchase price of $100 per share. In addition, Seller
shall be entitled to receive up to two contingent purchase price payments
following each Closing, depending upon certain conditions as described below and
as more fully described in Exhibit A hereto (the dates on which a contingent
payment is due being defined as “Contingent Payment Dates”). If the Contingent
Payment Date falls on a Saturday or Sunday, the payment shall be made on the
Monday that immediately follows the Contingent Payment Date. Whether or not
Seller is entitled to receive a payment on a Contingent Payment Date shall be
determined by whether or not the Average Crack Spread Margin (as defined below)
over the 12-month period ending on August 31 of the calendar year in which such
Contingent Payment Date falls exceeds $17.50 (the “Target Crack Spread”). If the
Average Crack Spread Margin for the relevant period is less than or equal to the
Crack Spread Target, Seller shall not receive a payment on such Contingent
Payment Date. All purchase price payments shall be paid by wire transfer of
immediately available funds to an account designated by Seller.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Average Crack Spread Margin” for each month
means (i) a simple average of the daily Group Three Platts Low Unleaded Price
for such month multiplied by 42 gallons (in order to arrive at a per barrel
price), multiplied times 60%; plus (ii) a simple average of the daily Group
Three Platts Low #2ULSD Price for such month multiplied by 42 gallons (in order
to arrive at a per barrel price) times 40%; minus (iii) the average daily prompt
settlement WTI NYMEX Crude Futures price for such month. Each monthly Average
Crack Spread Margin, calculated pursuant to the prior sentence, for the relevant
12 month period shall then be added together and divided by 12 to arrive at the
annual Average Crack Spread Margin to be used in Subsections 1.1(a), (b),
(c) and (d) below. In the event that the GROUP THREE Platts Low Unleaded Price,
Group Three Platts Low #2ULSD Price or WTI NYMEX Crude Futures is no longer
reported substantially in the form reported on the date hereof, the parties will
establish a replacement for such index that is a successor to such discontinued
index or other index measure, in each case as reasonably acceptable to the
parties.

(a) First Closing. On September 1, 2012, Seller shall sell to Buyer 18.8% of the
Sale Stock representing 480,350 shares (the “First Closing”) in exchange for
(i) a base purchase price payment of $48,035,000 payable at the First Closing,
(ii) on October 31, 2013, a contingent payment equal to the amount by which
(A) the Average Crack Spread Margin for the fiscal year ended August 31, 2013
exceeds the Target Crack Spread, multiplied by (B) the number of barrels of
total gasoline and distillate sold by the Company during such fiscal year as set
forth in the Company’s year-end financial statements and patronage calculations
x 3.5% (i.e., 0.035) and (iii) on October 31, 2014, a contingent payment equal
to the amount by which (A) the Average Crack Spread Margin for the fiscal year
ended August 31, 2014 exceeds the Target Crack Spread, multiplied by (B) the
number of barrels of total gasoline and distillate sold by the Company during
such fiscal year as set forth in the Company’s year-end financial statements and
patronage calculations x 3.5% (i.e., 0.035).

(b) Second Closing. On September 1, 2013, Seller shall sell to Buyer 18.8% of
the Sale Stock representing 480,350 shares (the “Second Closing”) in exchange
for (i) a base purchase price payment of $48,035,000 payable at the Second
Closing, (ii) on October 31, 2014, a contingent payment equal to the amount by
which (A) the Average Crack Spread Margin for the fiscal year ended August 31,
2014 exceeds the Target Crack Spread, multiplied by (B) the number of barrels of
total gasoline and distillate sold by the Company during such fiscal year as set
forth in the Company’s year-end financial statements and patronage calculations
x 3.5% (i.e., 0.035) and (iii) on October 31, 2015, a contingent payment equal
to the amount by which (A) the Average Crack Spread Margin for the fiscal year
ended August 31, 2015 exceeds the Target Crack Spread, multiplied by (B) the
number of barrels of total gasoline and distillate sold by the Company during
such fiscal year as set forth in the Company’s year-end financial statements and
patronage calculations x 3.5% (i.e., 0.035).

 

2



--------------------------------------------------------------------------------

(c) Third Closing. On September 1, 2014, Seller shall sell to Buyer 18.8% of the
Sale Stock representing 480,350 shares (the “Third Closing”) in exchange for
(i) a base purchase price payment of $48,035,000 payable at the Third Closing,
(ii) on October 31, 2015, a contingent payment equal to the amount by which
(A) the Average Crack Spread Margin for the fiscal year ended August 31, 2015
exceeds the Target Crack Spread, multiplied by (B) the number of barrels of
total gasoline and distillate sold by the Company during such fiscal year as set
forth in the Company’s year-end financial statements and patronage calculations
x 3.5% (i.e., 0.035) and (iii) on October 31, 2016, a contingent payment equal
to the amount by which (A) the Average Crack Spread Margin for the fiscal year
ended August 31, 2016 exceeds the Target Crack Spread, multiplied by (B) the
number of barrels of total gasoline and distillate produced by the Company
during such fiscal year as set forth in the Company’s year-end production
records x 3.5% (i.e., 0.035).

(d) Final Closing. On September 1, 2015, Seller shall sell to Buyer 43.6% of the
Sale Stock representing 1,114,013 shares (the “Final Closing”) in exchange for
(i) a base purchase price payment of $111,401,300 payable at the Final Closing,
(ii) on October 31, 2016, a contingent payment equal to the amount by which
(A) the Average Crack Spread Margin for the fiscal year ended August 31, 2016
exceeds the Target Crack Spread, multiplied by (B) the number of barrels of
total gasoline and distillate produced by the Company during such fiscal year as
set forth in the Company’s year-end production records x 8.11625% (i.e.,
0.0811625) and (iii) on October 31, 2017, a contingent payment equal to the
amount by which (A) the Average Crack Spread Margin for the fiscal year ended
August 31, 2017 exceeds the Target Crack Spread, multiplied by (B) the number of
barrels of total gasoline and distillate produced by the Company during such
fiscal year as set forth in the Company’s year-end production records x 8.11625%
(i.e., 0.0811625). The parties agree that the 3 shares of Class A common stock
will be transferred at the Final Closing.

An example of a calculation of the contingent purchase price payment is set
forth in Exhibit A attached hereto. Buyer shall cause the Company to provide
Seller with audited financial statements and patronage calculations as presented
to the Company’s board of directors for sales of gasoline and distillate for all
fiscal years through August 31, 2015. Buyer shall cause the Company to provide
Seller with production records, and such other information as reasonably
requested by Seller, for production of gasoline and distillate at the McPherson
refinery for fiscal years ending August 31, 2016 and 2017. For further clarity,
Seller shall have the right to the final patronage payments and related records
for the period ending August 31, 2015 which would normally be declared for
payment on October 31, 2015 according to historic patronage policies.

1.2 Deliverables at Closings. At each of the four Closings, Seller shall deliver
to Buyer a stock power endorsed to the Buyer representing the total number of
shares of Sale Stock being sold by Seller to Buyer as described in Section 1.1
above, together with a certificate or certificates representing such shares. For
each of the first three Closings, in the event that Seller does not have a
certificate representing the exact number of shares of Sale Stock to be
transferred at such Closing, Seller shall deliver to the Company certificates
representing all its shares of Sale Stock and Buyer shall cause the Company to
reissue two new certificates, one representing the number of shares of Sale
Stock to be transferred to Buyer at such Closing and a second

 

3



--------------------------------------------------------------------------------

representing the total number of remaining shares that Seller owns after its
transfer of shares to Buyer at such Closing; the first such certificate shall be
duly endorsed and transferred to Buyer at the Closing, and the second
certificate shall be retained by Seller until the next Closing. Seller shall
also deliver to Buyer at each Closing, a certificate signed by an officer of
Seller certifying that (i) all of Seller’s representations and warranties
contained in Article II are true and accurate on the such Closing Date as if
made on such Closing Date, and (ii) Seller has complied with all covenants
required to be performed by Seller at or prior to such Closing Date.

1.3 Closings. The Closings of the transactions contemplated by this Agreement
will occur on each of the four closing dates by remote communications between
the parties. The date of each of the four Closings is herein referred to as a
“Closing Date.” Sometimes a Closing Date will fall on a Saturday or Sunday and
the parties may agree to exchange payment and deliverables on a date other than
the Closing Date; if that is the case, the effective date of the Closing shall
remain September 1. The Closing shall be deemed to be effective as of 12:01 a.m.
(local Kansas time) on each Closing Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

As a material inducement to Buyer to enter into this Agreement, Seller
represents and warrants to Buyer on the date hereof and as of each of the
Closing Dates as follows:

2.1 Organization. Seller is a corporation duly organized and validly existing
and in good standing under the laws of the State of Delaware.

2.2 Authorization; Enforceability. This Agreement constitutes the valid and
binding obligation of Seller, enforceable against the Seller in accordance with
its terms. Seller has the absolute and unrestricted right, power, capacity and
authority to enter into, execute and deliver this Agreement. Upon receipt of the
board approval discussed in Section 5.1 below, Seller will have the absolute and
unrestricted right, power, capacity and authority to carry out and perform the
transactions contemplated herein. Except as noted in the prior sentence, no
other corporate act or proceeding on the part of the Seller, its board or its
shareholders is necessary to authorize or approve this Agreement or the
consummation of the transactions contemplated herein.

2.3 Title. At the time of each Closing, Seller will have sole, good and
marketable title to all the Sale Stock being transferred at such Closing, free
and clear of all liens and encumbrances, except for such liens and encumbrances
arising from this Agreement and the lien of the Company described in Section 5
of the Company’s Restated and Amended Bylaws (the “Permitted Liens”).

2.4 Information and Advice. Seller has had complete access to all information it
has requested concerning the Company, its business, assets and prospects and is
capable of evaluating the merits of this Agreement and any transactions under
this Agreement and of forming an informed investment decision relating to its
decision to sell the Sale Stock. Seller has obtained the advice of its own legal
counsel, accountants and advisors with respect to the matters contained in the
Agreement and the transactions contemplated herein.

 

4



--------------------------------------------------------------------------------

2.5 No Other Interests. The Sale Stock represents Seller’s entire ownership
interests in the Company. Seller is not party to any contract, agreement, plan
or other document relating to the issuance, sale or transfer of any equity
securities or other securities of any type related to the Company or any of the
Company’s subsidiaries. Seller has no options, warrants or rights of any kind
under any contract or otherwise to acquire any equity securities or other
securities of the Company or its subsidiaries.

2.6 No Conflict. Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated herein will,
directly or indirectly (with or without notice or lapse of time):

(a) Contravene, conflict with, or result in a violation of any provision of the
Seller’s organizational documents or any resolution adopted by Seller’s board of
directors or the stockholders of Seller;

(b) Contravene, conflict with, or result in a violation of, or give any
governmental body or other person the right to challenge any of the transactions
contemplated herein; or

(c) Result in the imposition or creation of any encumbrance upon the Sale Stock.

2.7 Brokers or Finders. Seller and its agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.

2.8 Certain Proceedings. There is no pending proceeding that has been commenced
against Seller that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the contemplated
transactions in this Agreement. To Seller’s knowledge, no such proceeding has
been threatened.

2.9 Disclosure. The representations and warranties contained in this Article II
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Article II not misleading.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller on the date hereof and as of each of the
Closing Dates as follows:

3.1 Organization. Buyer is a cooperative corporation duly organized and validly
existing and in good standing under the laws of the State of Minnesota.

 

5



--------------------------------------------------------------------------------

3.2 Authorization; Enforceability. This Agreement constitutes the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms. Buyer has the absolute and unrestricted right, power, capacity and
authority to enter into, execute and deliver this Agreement. Upon receipt of the
board approval discussed in Section 5.1 below, Buyer will have the absolute and
unrestricted right, power, capacity and authority to carry out and perform the
transactions contemplated herein. Except as noted in the prior sentence, no
other corporate act or proceeding on the part of Buyer, its board or its
shareholders is necessary to authorize or approve this Agreement or the
consummation of the transactions contemplated herein.

3.3 No Conflict. Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated herein will,
directly or indirectly (with or without notice or lapse of time):

(a) Contravene, conflict with, or result in a violation of any provision of
Buyer’s organizational documents or any resolution adopted by Buyer’s board of
directors or the stockholders of Buyer; or

(b) Contravene, conflict with, or result in a violation of, or give any
governmental body or other person the right to challenge any of the transactions
contemplated herein.

3.4 Brokers or Finders. Buyer and its agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.

3.5 Certain Proceedings. There is no pending proceeding that has been commenced
against Buyer that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the contemplated
transactions in this Agreement. To Buyer’s knowledge, no such proceeding has
been threatened.

3.6 Investment Representations

(a) The Sale Stock is being acquired by Buyer for its own account, for
investment purposes only, within the meaning of the United States Securities Act
of 1933, as amended (the “1933 Act”), with no intention of assigning any
participation or interest in the Sale Stock, and not with a view to the
distribution of any of the Sale Stock.

(b) Buyer understands that the shares of Sale Stock have not been, and will not
be, registered under the 1933 Act or any other securities law of any country,
state or other jurisdiction, in reliance upon an exemption from the registration
requirements of such laws thereunder for transactions not involving any public
offering or the general inapplicability of such laws. Buyer will not sell,
distribute or otherwise dispose of the Sale Stock or cause the Sale Stock to be
disposed of, unless the shares of Sale Stock are subsequently registered under
the 1933 Act, if applicable, or any other applicable securities laws of any
other country, state or other jurisdiction or, in the opinion of counsel
satisfactory to the Company, an exemption from such registration is available
under the circumstances of the contemplated sale or other disposition. Buyer
understands that the Company is under no obligation to register the Sale Stock
on the Buyer’s behalf.

 

6



--------------------------------------------------------------------------------

3.7 Buyer is capable of evaluating the merits of this Agreement and any
transactions under this Agreement and of forming an informed investment decision
relating to its investment. Buyer has obtained the advice of its own legal
counsel, accountants and advisors with respect to the matters contained in the
Agreement and the transactions contemplated herein.

3.8 Disclosure. The representations and warranties contained in this Article III
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Article III not misleading.

ARTICLE IV

COVENANTS

4.1 Effect on Settlement Agreement. After the date hereof and through the final
patronage payment on October 31, 2015, the terms and conditions of the
Settlement Agreement shall remain in full force and effect, provided, however,
the parties agree to not exercise or enforce any rights under sections 5, 6 or 9
of the Settlement Agreement prior to December 7, 2011, and further provided,
that if neither party exercises it right to terminate this Agreement on or prior
to December 6, 2011 as provided for in Section 5.1 below, then, effective
December 7, 2011, sections 5, 6, 9 and Exhibit A of the Settlement Agreement
shall be deemed to be forever terminated and of no further force or effect.
Buyer and Seller hereby agree that upon consummation of the Final Closing,
neither party hereto may enforce rights or obligations under the Settlement
Agreement against the other party hereto and immediately following the later to
occur of the Final Closing as described in Section 1.1 above or the final
closing as described in that certain Stock Transfer Agreement entered into
between Buyer and MFA Oil Company, the Settlement Agreement shall terminate and
be of no further force or effect except that section 12 of the Settlement
Agreement shall survive such termination. The parties agree that neither this
Agreement, nor the negotiations and discussions leading up to this Agreement,
trigger any rights or obligations under the Settlement Agreement, and to the
extent any provisions in this Agreement are inconsistent with or conflict with
the terms of the Settlement Agreement, the terms in this Agreement shall
control. Except as set forth in this Section 4.1 or elsewhere in this Agreement,
all other provisions of the Settlement Agreement (a copy of which is attached
hereto as Exhibit B) shall remain in full force and effect through the final
patronage payment on October 31, 2015.

4.2 Board Approval. Each party shall cause its officers and representatives to
(i) take such steps as are necessary and appropriate, as soon as practicable
after the date hereof to call a board meeting to be held no later than
December 2, 2011 for the purpose of approving this Agreement and the
transactions contemplated herein, and (ii) recommend approval of this Agreement
to its board of directors.

4.3 Covenants Regarding Ownership.

(a) Between the date of this Agreement and the Final Closing, Seller shall not:
(i) sell, transfer or assign the Sale Stock; or (b) directly or indirectly,
solicit, initiate or encourage any inquiries or proposals from, discuss or
negotiate with, or provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person (other than Buyer)
relating to any transaction involving the sale, transfer or assignment of the
Sale Stock.

 

7



--------------------------------------------------------------------------------

(b) On the date hereof, Seller’s senior lender, CoBank, ACB, has a lien on all
its Sale Stock and no other mortgages, pledges, liens or encumbrances of any
kind exist on the Sale Stock. Prior to each Closing, Seller shall cause the
existing lien to be removed with respect to the Sale Stock being transferred at
such Closing, and shall provide evidence (satisfactory to Buyer’s counsel) of
such removal and the termination of such lien with respect to the Sale Stock to
be transferred to Buyer under Section 1.1 at such Closing. Buyer may, if
required to remove the existing lien on the transferred Sale Stock, pay all or a
portion of the purchase price payment due hereunder to the lien holder. Prior to
the Final Closing, Seller shall not allow any new mortgages, pledges, liens or
encumbrances of any kind on the Sale Stock, provided, however, Seller may allow
an assignment or replacement of the existing security interest as part of a
refinancing of its existing debt, and provided, further, that all obligations
herein pertaining to the termination of such security interest prior to the
transfer of the Sale Stock shall apply to such replacement security interest.

(c) Between the date of this Agreement and the final patronage payment on
October 31, 2015, Buyer shall not allow the Company to issue any equity or
membership interest in the Company.

4.4 Notification. Between the date of this Agreement and the Final Closing,
Seller will promptly notify Buyer in writing if Seller becomes aware of any fact
or condition that causes or constitutes a breach of any of Seller’s
representations, warranties or covenants in this Agreement or if Seller becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that would cause or constitute a breach of such representation or
warranty or covenant had such representation or warranty been made as of the
time of occurrence or discovery of such fact or condition.

4.5 Announcements. Prior to Buyer publicly disclosing this Agreement and the
transactions contemplated herein pursuant to the rules and regulations of the
U.S. Securities and Exchange Commission by filing a Form 8-K or issuing a press
release as required by the rules of the NASDAQ Stock Market, no announcement or
public statement concerning the existence, subject matter or any term of this
Agreement shall be made by or on behalf of any party hereto without the prior
written approval of the other party. Seller understands that Buyer is a publicly
traded company and that, unless and until this Agreement and the transactions
contemplated herein are made public, Seller and each person to whom this
Agreement or the transactions contemplated herein is disclosed (which shall only
be on a “need to know basis”) may be privy to material, non-public information.
Seller has been advised by Buyer and is otherwise aware that applicable
securities laws prohibit any person or entity who has received material,
non-public information from purchasing or selling securities of Buyer or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of Buyer. Accordingly, Seller understands and shall apprise those to whom it
discloses the existence of this Agreement or the transactions contemplated
herein of the need for confidentiality and the potential consequences of trading
in the securities of Buyer.

 

8



--------------------------------------------------------------------------------

4.6 Patronage. After the date hereof and until this Agreement is terminated, all
patronage payments to the shareholders of the Company shall be 100% cash.

4.7 Implementing Synergies. Notwithstanding any provision herein or in the
Settlement Agreement to the contrary, Buyer shall have the right to take
reasonable steps to implement synergies it identifies, in its reasonable
business judgment, between Buyer and the Company; provided, such steps are not
economically detrimental to the interests of any member.

4.8 Best Efforts. Between the date of this agreement and the Final Closing, the
parties will use their commercially reasonable best efforts to fulfill their
obligations hereunder and to cause such conditions to closing identified herein
to be timely satisfied.

ARTICLE V

CONDITIONS OF CLOSING

5.1 Board Approval. Each party has as a condition to the Closings that it obtain
the approval of its respective board of directors as provided for in this
Section 5.1. Each party shall take the appropriate and necessary steps to call a
meeting of its Board of Directors for the purpose of approving this Agreement
and the transactions contemplated herein on or prior to December 2, 2011. In the
event such board meeting is held and the Board fails to approve this Agreement
and the transactions contemplated herein, such party may, by written notice to
the other party on or prior to December 6, 2011, exercise its right to terminate
this Agreement without any further obligation hereunder. In the event that the
party does not provide said written notice on or before December 6, 2011,
regardless of whether such party has received the appropriate approval of its
board of directors, such party will be deemed to have waived its right to
terminate under this Section 5.1 and shall thereafter be bound to this Agreement
and be obligated to proceed with the Closings described in Article I above.

5.2 Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation to
purchase the Sale Stock on each of the four Closing Dates is subject to the
satisfaction, at or prior to each Closing Date, of each of the following
conditions (any of which may be waived by Buyer, in whole or in part):

(a) Accuracy of Representations. All of Seller’s representations and warranties
in this Agreement must be accurate in all respects as of the date of this
Agreement and as of each Closing Date as if made on such Closing Date.

(b) Seller’s Performance. All of the covenants and obligations that Seller is
required to perform or to comply with pursuant to this Agreement at or prior to
each Closing Date must have been duly performed and complied with in all
material respects.

(c) Additional Documents. Seller must have delivered to Buyer such documents as
Buyer may reasonably request for the purpose of (i) evidencing the accuracy of
any of Seller’s representations and warranties, (ii) evidencing the performance
by Seller of, or the compliance by Seller with, any covenant or obligation
required to be performed or complied with by the Seller, (iii) evidencing the
satisfaction of any condition referred to in this Article V, or (iv) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement, including, without limitation, the deliverables
described in Section 1.2 above.

 

9



--------------------------------------------------------------------------------

(d) No Conflicts. Since the date of this Agreement, there must not have been
commenced or threatened against Buyer or Seller, or against any person
affiliated with Buyer or Seller, (a) any proceeding involving any challenge to,
or seeking damages or other relief in connection with, any of the transactions
contemplated by this Agreement, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the contemplated
transactions. There must not have been made or threatened by any person any
claim asserting that such person is the holder or beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any of the Sale
Stock. Neither the consummation nor the performance of any of the transactions
contemplated in this Agreement will, directly or indirectly (with or without
notice or lapse of time), materially contravene, conflict with, or result in a
material violation of, or cause the Buyer to suffer any material adverse
consequence under any applicable federal, state, local, municipal or other
administrative order, law, ordinance, regulation, statute or treaty. There must
not be in effect any legal requirement or any injunction or other order that
prohibits the sale of the Sale Stock by Seller to Buyer.

5.3 Conditions Precedent to Seller’s Obligation to Close. Sellers’s obligation
to sell the Sale Stock on each of the four Closing Dates is subject to the
satisfaction, at or prior to each Closing Date, of each of the following
conditions (any of which may be waived by Seller, in whole or in part):

(a) Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement must be accurate in all respects as of the date of this
Agreement and as of each Closing Date as if made on such Closing Date.

(b) Buyer’s Performance. All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
each Closing Date must have been duly performed and complied with in all
material respects.

(c) Additional Documents. Buyer must have delivered to Seller such documents as
Seller may reasonably request for the purpose of (i) evidencing the accuracy of
any of Buyer’s representations and warranties, (ii) evidencing the performance
by Buyer of, or the compliance by Buyer with, any covenant or obligation
required to be performed or complied with by the Buyer, (iii) evidencing the
satisfaction of any condition referred to in this Article V, or (iv) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.

(d) No Conflicts. Since the date of this Agreement, there must not have been
commenced or threatened against Buyer or Seller, or against any person
affiliated with Buyer or Seller, (a) any proceeding involving any challenge to,
or seeking damages or other relief in connection with, any of the transactions
contemplated by this Agreement, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the contemplated
transactions. Neither the consummation nor the performance of any of the
transactions contemplated in this Agreement will, directly or indirectly (with
or without notice or lapse of time), materially contravene, conflict with, or
result in a material violation of, or cause

 

10



--------------------------------------------------------------------------------

the Seller to suffer any material adverse consequence under any applicable
federal, state, local, municipal or other administrative order, law, ordinance,
regulation, statute or treaty. There must not be in effect any legal requirement
or any injunction or other order that prohibits the sale of the Sale Stock by
Seller to Buyer.

ARTICLE VI

TERMINATION

6.1 Termination Events. This Agreement may, by written notice given prior to the
Final Closing, be terminated:

(a) by mutual written agreement of Buyer and Seller;

(b) by either Buyer or Seller if a final non-appealable governmental order
permanently enjoining or otherwise prohibiting the transactions contemplated
hereby has been issued by a governmental authority of competent jurisdiction;

(c) by either Buyer or Seller if a material breach of any provision of this
Agreement has been committed by the other party and has not been cured within 30
days of delivery by the non-breaching party of a written notice describing such
breach; or

(d) in accordance with Section 5.1 upon the failure of a party to timely obtain
board approval.

6.2 Effect of Termination. Except with respect to a termination under Subsection
6.1(c) above, each party’s right of termination under Section 6.1 is in addition
to any other rights it may have under this Agreement or otherwise, and the
exercise of a right of termination will not be an election of remedies. If this
Agreement is terminated pursuant to Section 6.1, all further obligations of the
parties under this Agreement will terminate, provided, however, that if this
Agreement is terminated by a party because of the breach of the Agreement by the
other party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.

ARTICLE VII

MISCELLANEOUS

7.1 No Right to Distributions. Upon the consummation of each Closing, Seller
forever releases and waives all its rights and claims with respect to the
transferred Sale Stock, including, without limitation, all rights to
distributions, dividends, refunds, patronage refunds or other distributions of
any kind or nature, whether known or unknown, and however arising, except
(i) the final payment of the fiscal year’s patronage to be paid in the October
following such Closing, and (ii) the contingent purchase price payments
described in Section 1.1.

 

11



--------------------------------------------------------------------------------

7.2 Failure to Deliver Sale Stock. In the event that Seller, having become
obligated to sell and transfer Sale Stock to Buyer hereunder, fails to deliver
such Sale Stock in accordance with the terms of this Agreement within 5 days of
having received written notice from Buyer of such failure, then, without
limiting any other rights or remedies that Buyer may have, Buyer (if it has not
already delivered to Seller the purchase price payment for such undelivered Sale
Stock) may instead deliver such payment to the Company in the form of a
certified check or bank check to be held in escrow for the benefit of Seller.
Upon Seller’s failure to deliver such Sale Stock within 5 days of Buyer’s
delivery of the written notice, all Seller’s rights with respect to such Sale
Stock that was to be transferred to Buyer shall be immediately terminated and
Seller’s sole right will be to receive the payment held in escrow (provided
Seller has not already received payment from Buyer for such Sale Stock). Buyer
shall immediately have all the financial and governance rights with respect to
such Sale Stock and may request Company to cancel on its books and records
Seller’s certificate(s) representing such shares and reissue a new certificate
for such Sale Stock in the name of Buyer. Moreover, Seller’s failure to deliver
the Sale Stock within 5 days of receiving Buyer’s written notice shall result in
an immediate and irrevocable termination of Seller’s right to receive any
contingent purchase price payment, as described in Section 1.1, with respect to
such undelivered Sale Stock.

7.3 Specific Performance. The parties each acknowledge that the provisions of
this Agreement are of a special and unique nature, the breach of which cannot be
adequately compensated for in damages by an action at law, and that the breach
or threatened breach of any such provisions would cause the other party
irreparable harm. In the event of a breach or threatened breach of this
Agreement by the other party, the non-breaching party will be entitled to
injunctive and other equitable relief in addition to any other rights and
remedies available to such party for such breach or threatened breach. Nothing
in this Section will be construed as prohibiting any party from, or limiting any
party in, pursuing any rights and remedies available to such party for any
breach or threatened breach of any provision of this Agreement.

7.4 Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof, and supersede all
prior agreements, understandings, negotiations, and discussions of the parties,
whether oral or written, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof,
except as specifically set forth herein. No amendment, supplement, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision of this Agreement, whether or not similar, nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

7.5 Expenses. Each party shall pay its own costs and expenses in connection with
the consummation of the transactions contemplated by this Agreement.

7.6 Governing Law; Consent to Jurisdiction. This Agreement will be construed in
accordance with and governed by the laws of the State of Kansas applicable to
agreements made and to be performed in such jurisdiction without reference to
conflicts of law principles. The parties each irrevocably consent that any legal
action or proceeding against it under, arising out of or in any manner relating
to this Agreement or any other agreement, document or instrument arising out of
or executed in connection with this Agreement may be brought only in the federal
or state courts sitting in the State of Kansas. The parties further irrevocably
consent to the

 

12



--------------------------------------------------------------------------------

service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to it by hand or by mail in the manner
provided for in Section 7.9 hereof. The parties hereby expressly and irrevocably
waive any claim or defense in any action or proceeding based on any alleged lack
of personal jurisdiction, improper venue or forum non conveniens or any similar
basis.

7.7 Waiver of Jury Trial. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN, AND AGREE TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.

7.8 Assignment. This Agreement shall not be assigned by any party without the
prior written consent of the other party; provided, however, that Buyer may
assign its rights, but not its obligations, under this Agreement to any
subsidiary of the Buyer (other than the Company) and, provided further, either
party may assign its rights and obligations hereunder to any successor entity
that (i) purchases all, or substantially all of the assets of such party or
(ii) merges with or into such party.

7.9 Notices. All communications or notices required or permitted by this
Agreement shall be in writing and given (i) by hand delivery in person to an
officer of the other party, (ii) by certified or registered mail, postage
prepaid, return receipt requested, or (iii) by a nationally recognized overnight
courier service. Notices so given shall be effective upon receipt by the party
to which notice is delivered, or the date indicated as the delivery date or
attempted delivery date when sent by certified mail or registered mail, or 24
hours after such notice is delivered to the nationally recognized courier,
prepaid for overnight delivery. All notices shall be addressed as follows,
unless and until either of such parties notifies the other in accordance with
this Section 7.9 of a change of address:

 

If to the Seller:   

GROWMARK, Inc.

Attention: General Counsel

1701 Towanda Avenue

Bloomington, IL 61702-2500

Phone: 309-557-6288

Fax: 309-557-6702

If to the Buyer:   

CHS Inc.

Attention: Lisa Zell, General Counsel

5500 Cenex Drive

Inver Grove Heights, MN 55077

Phone: 651-355-6831

Fax: 561-355-4554

7.10 Further Assurances. The Buyer, on the one hand, and the Seller, on the
other hand, shall, at its own cost and expense, duly execute and deliver such
further instruments and documents and take all such further action, as may be
necessary or proper in the reasonable judgment of the requesting party to carry
out the provisions and purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

7.11 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but such counterparts shall together
constitute but one and the same Agreement. Signatures may be executed by
facsimile, emailed in .PDF form or exchanged by some other electronic means, and
such signatures shall be binding and deemed to be originals.

7.12 Severability. Upon a finding of the invalidity or unenforceability of any
particular provision of this Agreement, the remaining provisions hereof will be
construed in all respects as if such invalid or unenforceable provisions were
omitted unless the exclusion of the invalid or unenforceable provision renders
the enforcement of this Agreement grossly unreasonable and impracticable. All
provisions of this Agreement will be enforced to the fullest extent permitted by
law.

7.13 Third Party Beneficiaries. Except as expressly provided by this Agreement,
nothing in this Agreement will confer any rights upon any person or entity which
is not a party or permitted assignee of a party to this Agreement.

7.14 Rule of Construction. The parties hereto acknowledge and agree that each
has negotiated and reviewed the terms of this Agreement, assisted by such
counsel as they desired, and has contributed to its revisions. The parties
further agree that the rule of construction that any ambiguities are resolved
against the drafting party will be subordinated to the principle that the terms
and provisions of this Agreement will be construed fairly as to both parties and
not in favor of or against any party. The provisions of this Article VII shall
survive any termination of this Agreement.

7.15 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stock Transfer Agreement to be
duly executed as of the day and year first above written.

 

        *BUYER* CHS INC. By:   /s/ Jay Debertin Its:   Executive VP & COO
        *SELLER* GROWMARK, INC. By:   /s/ Jeff Solberg Its:   CEO



--------------------------------------------------------------------------------

EXHIBIT A

Example of Contingent Payment Calculation

 

     A      B      C      D      E      B + D – E        Unleaded
GRP-3
Platts Low      Adjusted
Unleaded
GRP-3
Platts Low1      #2ULSD
GRP-3
Platts Low      Adjusted
#2ULSD
Platts  Low2      Crude
Nymex
$$      Crack
Spread
$$  

September

   $ 2.7786       $ 70.0207       $ 2.9849       $ 50.1463       $ 85.61       $
34.56   

October

   $ 2.7308       $ 68.8162       $ 3.0172       $ 50.6890       $ 86.43       $
33.08   

November

   $ 2.6367       $ 66.4449       $ 3.0631       $ 51.4601       $ 94.26       $
23.64   

December

   $ 2.6086       $ 65.7367       $ 3.0490       $ 51.2232       $ 94.19       $
22.77   

January

   $ 2.6086       $ 65.7367       $ 3.0329       $ 50.9527       $ 94.13       $
22.56   

February

   $ 2.6190       $ 65.9988       $ 3.0260       $ 50.8368       $ 94.09       $
22.75   

March

   $ 2.6776       $ 67.4755       $ 3.0231       $ 50.7881       $ 94.02       $
24.24   

April

   $ 2.7138       $ 68.3877       $ 3.0086       $ 50.5445       $ 93.95       $
24.98   

May

   $ 2.6998       $ 68.0349       $ 2.9871       $ 50.1833       $ 93.85       $
24.37   

June

   $ 2.6829       $ 67.6091       $ 2.9852       $ 50.1514       $ 93.73       $
24.03   

July

   $ 2.6621       $ 67.0849       $ 2.9833       $ 50.1194       $ 93.60       $
23.60   

August

   $ 2.6431       $ 66.6061       $ 2.9879       $ 50.1967       $ 93.47       $
23.33                     

 

 

    

 

Annual Average Crack Spread Margin

  

   $ 25.33      

 

Crack Spread Target

  

   ($ 17.50 )             

 

 

    

 

Avg. Crack over Target

  

   $ 7.83   

Total Sales or Production:

 

     BBLS  

Gasoline

     16,536,000   

Distillate

     15,457,000      

 

 

 

Total

     31,993,000   

Contingent Price:

 

Relevant

Year

August 31st

   Sales or
Production %     Contingent
Payment
Based on Year3  

2013

     3.50000 %    $ 8,767,682   

2014

     7.00000 %    $ 17,535,363   

2015

     7.00000 %    $ 17,535,363   

2016

     11.61625 %    $ 29,099,309   

2017

     8.11625 %    $ 20,331,627   

 

 

1 

Column A x 42 x 60%

2 

Column C x 42 x 40%

3 

31,993,000 BBLS x Sales or Production % x $7.83



--------------------------------------------------------------------------------

EXHIBIT B

1995 Settlement Agreement

(See Attached)



--------------------------------------------------------------------------------

AGREEMENT

THIS AGREEMENT is dated June 9, 1995, and is among CENEX, INC., a Minnesota
cooperative corporation (“CENEX”), GROWMARK, INC., a Delaware corporation
(“GROWMARK”), and MFA Oil Company, a Missouri farm marketing cooperative
association (“MFA Oil”). In consideration of the agreements set forth herein,
CENEX, GROWMARK and MFA Oil (collectively, the “Parties”) hereby agree as
follows:

1. BACKGROUND. CENEX, GROWMARK and MFA Oil collectively are the 100% members and
owners of National Cooperative Refinery Association, a Kansas cooperative
association (“NCRA”), which owns and operates a petroleum refinery near
McPherson, Kansas (the “NCRA Refinery”) and related assets. The Parties have had
various disputes concerning the governance of NCRA and operations of its
business, and those disputes are resolved by entry into this Agreement.

2. GOVERNANCE OF NCRA. From and after the date hereof:

a. Board Composition. NCRA will be governed by a six-member board of directors,
four of whom will be appointed by CENEX, one of whom will be appointed by
GROWMARK, and one of whom will be appointed by MFA Oil.

b. No Executive Committee. NCRA’s executive committee will be dissolved, and
will not be re-constituted unless approved by the unanimous vote of the board of
directors and no committee of the NCRA board shall be delegated any of the
duties or functions of the board without the unanimous vote of the board of
directors.

3. NCRA MANAGEMENT. The parties agree as follows with respect to management of
NCRA’s business and operations:

a. General Manager. The day-to-day operations of NCRA and the NCRA Refinery will
be managed by a General Manager to be employed by NCRA. The General Manager will
report to the NCRA board of directors. The initial General Manager will be
selected as soon as practicable by the unanimous vote of the NCRA board of
directors. The NCRA board of directors shall use its best efforts to reach a
consensus on the appointment of subsequent General Managers.

b. No Management Agreement. NCRA will not enter into any agreement to provide
general management of NCRA, unless the agreement is approved by the unanimous
vote of the board of directors.



--------------------------------------------------------------------------------

c. Outsourcing. Notwithstanding paragraph 3(b) above, NCRA may, with approval of
the board of directors, enter into agreements with one or more organizations or
entities, including a member-owner, to provide specified administrative
services, such as payroll, accounting or human resources functions, as long as
an economic analysis is presented to the board showing that the service
agreement is advantageous to NCRA, and is not economically detrimental to any
member. The economic analysis to be presented to the board, with supporting
documentation, shall be provided to all board members at least 60 days before
the board meeting at which such agreement is to be presented, and any
member-owner reasonably requesting information relating to the subject of the
agreement shall be provided with such information within ten (10) working days
of the request of the member-owner. Failure of a member-owner to object to an
agreement on the basis of an economic detriment and provide documentation in
support of such detriment at the time the agreement is considered by the board
of directors, shall be deemed a waiver of the right to object to the agreement.
It is the expectation of the Parties that each such agreement shall, if
appropriate, be evaluated by the board of directors based upon alternative
proposals for such services.

d. No Member Employees. NCRA will not employ any person who is also an employee
of any of the member-owners unless such employment is approved by a unanimous
vote of the board of directors.

4. NCRA OPERATIONS. It is the intention of the Parties that NCRA be operated
fairly for all members. To that end, the Parties agree as follows with respect
to the operation of the NCRA Refinery and the business of NCRA:

a. Cooperative Operation. NCRA will continue to operate on a cooperative basis,
as contemplated in its Bylaws, and NCRA will continue to allocate and distribute
its earnings consistent with its historic patronage policy.

b. Product Allocation and Availability. NCRA will continue to follow historic
policies with respect to product allocation, availability, reserves and storage
based on ownership.

c. Product Sales and Deliveries. NCRA will sell the products allocated to its
member-owners F.O.B. at the NCRA Refinery at time of tender, at prices specified
from time to time by NCRA according to the pricing methodology historically in
effect for pipeline tender purchases. Scheduling of product deliveries to the
member-owners will be made pursuant to policies and procedures that are
equitable to all the member-owners.

 

-2-



--------------------------------------------------------------------------------

d. Relationship to Laurel Refinery. CENEX owns and operates a petroleum refinery
located in Laurel, Montana. The Parties agree that the NCRA Refinery will be
operated independently of CENEX’s Laurel refinery. However, if opportunities
arise for coordination of specific activities or functions at the NCRA Refinery
and CENEX’s Laurel refinery, and it can be reasonably demonstrated through
economic analysis presented to the NCRA board that such coordination is likely
to reduce the costs or increase the profitability of NCRA and will not be
economically detrimental to the interest of any member, then the board of
directors may approve the coordination of the specific activity or function. The
economic analysis to be presented to the board, with supporting documentation,
shall be provided to all board members at least 60 days before the board meeting
at which such coordination proposal is to be presented, and any member-owner
reasonably requesting information relating to the subject of the coordination
proposal shall be provided with such information within ten (10) working days of
the request from the member-owners. Failure of a member-owner to object to such
coordination proposal on the basis of economic detriment and provide
documentation in support of such detriment at the time such coordination
proposal is considered by board of directors, shall be deemed a waiver of the
right to object to such coordination proposal.

e. Fair Treatment. The board of directors of NCRA will treat all of its
member-owners fairly without benefitting one member to the detriment of others
and will assure that NCRA management does the same.

f. NCRA Mission Statement. The Parties agree that NCRA will be operated to
provide the member-owners with a dependable, long-term supply of high quality
petroleum products at a competitive price while realizing an adequate rate of
return on investment.

g. Capital Expenditures. NCRA will continue to make capital expenditures
consistent with historic practice and/or intended to allow NCRA to continue to
be a modern and efficient refinery which operates consistently with applicable
laws and regulations.

5. BUY-OUT OPTION.

a. Trigger Events. If any one of the following events occurs without the
unanimous consent of the board of directors (each being referred to herein as a
“Trigger Event”):

i. any change is made in NCRA’s patronage policy as set forth in paragraph 4(a);
or

ii. any change is made in NCRA’s product allocation, availability, reserve or
storage policy as set forth in paragraph 4(b); or

iii. any change is made in NCRA’s fuel sales and deliveries as set forth in
paragraph 4(c); or

 

-3-



--------------------------------------------------------------------------------

iv. NCRA discontinues operating on a cooperative basis as set forth in paragraph
4(a) above; or

v. Any changes is made in the composition of the board of directors from that
contemplated by paragraph 2(a) above; or

vi. NCRA enters into a management agreement, as proscribed in paragraph 3(b)
above; or

vii. NCRA sells all or substantially all of its assets in a manner other than an
arms length bona fide sale.

then, in any such event, GROWMARK and MFA Oil will each have the right
(exercised independently or together) to require CENEX to purchase all of its
ownership interests in NCRA at a cash price equal to the fair market value of
the ownership interests, as provided in this paragraph 5. If a Trigger Event
occurs, in order to exercise its buy-out right, GROWMARK or MFA Oil shall submit
a written notice to CENEX within 90 days after the occurrence of the Trigger
Event, specifying the Trigger Event and the date it occurred, and indicating the
selling member-owner’s irrevocable election to require CENEX to purchase its
ownership interests in NCRA and stating the member-owner’s determination of the
fair market value of its ownership interests as of the date of the Trigger Event
(“Trigger Date”). Within 30 days after the receipt of the selling member-owner’s
notice of its determination of fair market value, CENEX shall submit a written
notice to the selling member-owner stating either that (i) it denies that a
Trigger Event has occurred, in which case the determination of the existence of
a Trigger Event and the obligation to arbitrate shall be submitted to the Court
pursuant to Section 10 hereof, (ii) CENEX agrees with the member-owner’s
determination of fair market value, in which case a closing for the sale and
purchase shall be held within 30 days, or (iii) CENEX does not agree with the
member-owner’s determination of fair market value, in which case the selling
member-owner and CENEX shall submit to binding arbitration to determine the fair
market value. If CENEX fails to notify the selling member-owner within the
30-day period, CENEX shall be deemed to have accepted the existence of the
Trigger Event and to have elected to submit the matter of fair market value to
binding arbitration.

b. Status Quo Preserved. Once a Trigger Event has been determined to have
occurred, NCRA shall revert to operating in the manner set forth in paragraph 4
until the Closing Date (as defined below) as if no such event had occurred. It
is the intention of the parties that the status quo at NCRA, as set forth in
paragraph 4, shall be preserved until the Closing Date.

 

-4-



--------------------------------------------------------------------------------

c. Election to Purchase Non-selling Member-Owner’s Interest. In the event either
Growmark or MFA (but not both) exercise their right under this paragraph 5,
CENEX may, at its sole option, elect to purchase the ownership interest of the
other member-owner at a price to be mutually agreed upon by the Parties, or in
the absence of such agreement, pursuant to arbitration as provided in this
paragraph 5. CENEX shall provide the other member-owner with written notice of
its intention to exercise its purchase option, and the determination of a
selling price and the closing of the purchase shall occur as provided in this
paragraph 5 at the same time and in the same proceeding involving the other
member-owner.

d. Full Access to Information. All members shall have full and equal access to
NCRA’s financial statements, projections and other documents and information
relating to the financial condition of NCRA. No member may interfere with any
other member’s access to such information.

e. Closing. If the matter is submitted for binding arbitration, the arbitration
proceeding shall be conducted in the same manner specified in paragraph 9 below,
and a closing for the sale and purchase shall be held within 30 days after the
date of the arbitration decision of fair market value (“Closing Date”).

At any closing under this paragraph 5, (i) CENEX will pay to the selling
member-owner(s) in cash the fair market value as of the Trigger Date, and
(ii) the selling member-owner(s) will transfer to CENEX all of their ownership
interests in NCRA, and cause their respective representative on the board of
directors to resign, and release their respective rights to further product and
patronage allocations from NCRA. If the Trigger Event is a sale under paragraph
5(a)(vii) that has already occurred, at the closing CENEX will pay to the other
member-owner(s) the fair market value as of the Trigger Date less the sale
proceeds received by the other member-owner(s).

f. Exclusive Remedy. If any Trigger Event occurs, the right of GROWMARK and MFA
Oil to exercise the buy-out right specified in this paragraph 5 shall be their
sole and exclusive remedy arising from the Trigger Event, except GROWMARK and
MFA Oil may obtain other relief through the arbitration if CENEX breaches
subparagraph 5(b) above regarding operations between the Trigger Date and the
Closing Date.

6. MERGER OR PURCHASE OPTION.

a. Merger or Consolidation. The Parties agree that CENEX (as the majority owner
of NCRA) shall retain the right to cause a merger or consolidation involving
NCRA and either CENEX, a wholly-owned subsidiary of CENEX or any other entity,
to occur, subject to the statutory dissenters and appraisal rights as provided
under Kansas Statutes, Section 1642 (or any successor provision).

 

-5-



--------------------------------------------------------------------------------

b. Voluntary Purchase. GROWMARK and MFA Oil each hereby agree that in lieu of a
formal merger CENEX may, at its sole option, elect to purchase the ownership
interests of GROWMARK and MFA Oil at a price to be mutually agreed upon by the
Parties, or in the absence of such agreement, for fair market value as provided
in paragraph 5 above. CENEX shall provide GROWMARK and MFA Oil with written
notice stating its intention to elect its purchase option under this paragraph
6, together with CENEX’s written proposal for the purchase price. If CENEX and
the minority members are unable to agree upon the purchase price within ninety
(90) days after the date CENEX provides notice stating its intention to elect to
exercise its rights pursuant to this paragraph 6, then the value shall be
determined in arbitration pursuant to the terms of paragraph 5 hereof and the
closing of the purchase shall occur as provided in paragraph 5 above. The date
CENEX provides its notice of intention to exercise its purchase option shall be
the Trigger Date for purposes of applying the terms of paragraph 5.

c. Status Quo Preserved. The status quo at NCRA shall be maintained consistent
with paragraph 4 of this Agreement until the Closing Date.

7. TERMINATION OF MEMBERS’ AGREEMNT. The Members’ Agreement dated as of June 15,
1989, among NCRA and the Parties to this Agreement is hereby terminated. The
Parties agree to enter into a separate agreement among themselves and NCRA
before the Effective Date memorializing the termination of the Members’
Agreement.

8. ARTICLES AND BYLAW AMENDMENTS. The Parties agree to take all actions
necessary to cause formal amendments to the Articles of Incorporation and Bylaws
of NCRA to be approved and adopted as soon as practicable after the date hereof
to give effect to the board of directors composition described in paragraph 2(a)
above, to eliminate references to the executive committee, to provide for a
General Manager as contemplated in paragraph 3(a) above, and to otherwise
conform the Articles of Incorporation and Bylaws to the agreements and
principles set forth in this Agreement. The Parties shall agree upon the
language of the formal amendments in an addendum to be attached and incorporated
into this Agreement by the Effective Date.

9. ARBITRATION. Except as to statutory appraisal proceedings as contemplated by
paragraph 6 above or issues of arbitrability as contemplated by paragraphs 5 and
10, any controversy or claim arising out of or related to this Agreement shall
be settled by arbitration, and judgment upon the award entered by the
arbitrators may be entered in any court having proper jurisdiction. Any party
may seek relief in the form of specific performance, injunctive or other
equitable relief in order to enforce the decision of the arbitrators. The
Parties shall have such additional remedies as may otherwise be provided by law
with respect to disputes involving issues which are not addressed by this
Agreement.

 

-6-



--------------------------------------------------------------------------------

Any such arbitration proceeding shall be conducted in Kansas City, Missouri, or
in such other location as the Parties may agree. The arbitrators shall apply
Kansas law in all arbitrations hereunder, without regard to principles of
conflicts of law. In all arbitration proceedings to determine fair market value
under paragraphs 5 or 6 above, each party shall bear its own expenses, including
attorney’s fees, costs and expenses (including expert fees). In all arbitration
proceedings except those to determine fair market value under paragraphs 5 or 6
above, the prevailing party shall be entitled to recover from the losing party
all expenses incurred in connection with the arbitration, including all
reasonable attorney’s fees, costs and expenses (including expert fees), unless
the arbitrators determine that no party is a prevailing party or that other
circumstances make an award of expenses unjust. The reasonableness of any fees
and expenses awarded shall be determined by the arbitrators.

The procedures to be followed in arbitration conducted under this Agreement are
set forth in Exhibit A attached hereto and incorporated herein.

10. COURT JURISDICTION. In the event that a party to this Agreement denies that
a dispute or disagreement between the Parties is subject to arbitration, as set
forth in Paragraph 9 above, or CENEX denies that a Trigger Event has occurred,
as set forth in paragraph 5 above, then in that event, the United States
District Court for the District of Kansas, the Honorable John W. Lungstrum,
presiding, shall retain jurisdiction to resolve the dispute or disagreement
regarding arbitrability.

11. BOARD APPROVAL. This Agreement is subject to approval by the respective
board of directors of each of the Parties. The officers or representatives
signing this Agreement on behalf of the Parties each agree to recommend such
approval to its board of directors, and to use their best efforts to cause this
Agreement to be approved by its board of directors as soon as practicable after
the date hereof.

12. STIPULATION OF DISMISSAL, RELEASE AND EFFECTIVE DATE. Upon the occurrence of
each of the following events: (a) approval of this Agreement by the Board of
Directors of each party, as provided for in paragraph 11, (b) termination of the
Members’ Agreement by the Parties and NCRA in a separate agreement, as provided
for in paragraph 7, and (c) approval by the Parties of the language of
Amendments to the NCRA Articles of Incorporation and Bylaws, as provided for in
paragraph 8, the Parties shall execute the Stipulation of Dismissal attached
hereto as Exhibit B, and the Release attached hereto as Exhibit C, each of which
is hereby agreed to in form, and submit this Agreement for approval by Judge
Lungstrum, along with the draft Order attached hereto as Exhibit D. The date of
execution of the Stipulation of Dismissal and Release shall be the “Effective
Date.”

13. MISCELLANEOUS.

a. Amendments. This Agreement may be amended only by a written document signed
on behalf of all of the Parties.

 

-7-



--------------------------------------------------------------------------------

b. Changes in Law. If any change in law or in the interpretation thereof occurs
after the date hereof which is inconsistent with the agreements and principles
stated herein, the Parties will use their best efforts to mutually agree on
changes or amendments to this Agreement in response to the change in law which
are as consistent as possible with the spirit of this Agreement, and any such
change or amendment to this Agreement will not be deemed to be a Trigger Event.

c. Governing Law. This Agreement shall be governed by the laws of the State of
Kansas.

d. Assignment; Binding Effect. This Agreement may not be assigned by any Party
without the written consent of the other Parties. This Agreement will be binding
upon the Parties and their permitted successors and assigns and shall be binding
upon any holder of any NCRA common stock pledged, encumbered, sold, transferred
or otherwise disposed of and at the request of NCRA the Parties shall take
appropriate actions to provide for the placement of a legend consistent with
this provision on all stock certificates evidencing NCRA common stock.

e. Counterparts. This Agreement may be executed in counterpart originals, each
of which shall be considered a complete original agreement.

f. Entire Agreement. This Agreement represents the entire agreement and
understanding of the Parties hereto with reference to the matters set forth
herein (except as to the Articles and Bylaws Amendments in paragraph 8, and the
agreement memorializing the termination of the Members’ Agreement in paragraph
7), and no representations, warranties, or covenants have been made in
connection with this Agreement other than those expressly set forth herein. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements among the Parties relating to the
subject matter of this Agreement and all prior drafts of this Agreement, all of
which are merged into this Agreement.

g. Severability. Should any part of this Agreement for any reason be declared
invalid, such decision shall not affect the validity of the remaining portion,
which remaining portion shall remain in force and effect as if this Agreement
had been executed with the invalid portion thereof eliminated. It is the
intention of the Parties that they would have executed the remaining portion of
this Agreement without including any such part which may hereafter be declared
invalid.

h. Authority of Signatories. The signatories hereto each represent and warrant
that (a) they have full authority to execute this Agreement on behalf of each of
the Parties for whom they sign; and (b) they are acting within the course and
scope of such authority in executing this Agreement.

i. Waivers. Except as otherwise provided herein, the failure of any Party to
enforce at any time any provisions of this Agreement shall not be construed to
be a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part of it or the right of any party thereafter to enforce each
and every such provision. No waiver of any breach of this Agreement shall be
held to constitute a waiver of any other breach.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective chief executive officers as of the date stated in the first paragraph
above.

 

CENEX, INC. By:   /s/ Noel K. Estenson   Its CEO

 

GROWMARK, INC. By:   /s/ Norman T. Jones   Its CEO

 

MFA OIL COMPANY By:   /s/ Dale H. Creach   Its CEO

 

-9-



--------------------------------------------------------------------------------

STATE OF Minnesota    )       )    SS. COUNTY OF Dakota    )   

The foregoing was acknowledged before me this 9th day of June, 1995, by Noel K.
Estenson, the CEO of CENEX, INC. on behalf of CENEX, INC.

 

/s/ Mary L. Just Notary Public

 

STATE OF Illinois    )       )    SS. COUNTY OF McLean    )   

The foregoing was acknowledged before me this 13th day of June, 1995, by Norman
T. Jones, the CEO of GROWMARK, INC. on behalf of GROWMARK, INC.

 

/s/ R. Stephen Carr Notary Public

 

STATE OF Missouri    )       )    SS. COUNTY OF Boone    )   

The foregoing was acknowledged before me this 13th day of June, 1995, by Dale H.
Creach, the President of MFA OIL COMPANY on behalf of MFA OIL COMPANY.

 

/s/ Beverly Twellman Notary Public

 

-10-



--------------------------------------------------------------------------------

ARBITRATION PROCEDURES

This Appendix sets forth the procedures to be followed in all arbitration
conducted pursuant to Paragraphs 5, 6(b) and 9 of the settlement agreement
(“Agreement”) entered into as of June 9, 1995 among GROWMARK, Inc., MFA Oil
Company, and CENEX, Inc. (collectively the “Parties” and individually “Party”).
This Appendix is incorporated by reference in the Agreement and made a part
thereof.

1. Applicable Rules. Except as otherwise provided herein, the Center for Public
Resources Non-Administered Arbitration Rules (hereinafter “CPR Rules”) in effect
from time to time shall govern all arbitrations conducted pursuant to the
Agreement. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16.

2. Pre-Arbitration Mediation. In the event that any Party desires to commence an
arbitration under the Agreement against any other Party, the initiating Party
shall before serving a notice of arbitration pursuant to CPR Rule 3, submit any
dispute or controversy subject to arbitration under the Agreement, to mediation
as provided below, unless otherwise agreed to by the Parties to that dispute.
Such mediation shall be conducted by Hon. Ronald Newman, United States
Magistrate Judge for the District of Kansas, or, if Judge Newman is not
available, by a mediator agreed to by the Parties to the dispute, or by a
mediator appointed by the CPR. The mediation shall be commenced by serving upon
the opposing party(ies) and the mediator a demand for mediation. Unless extended
by agreement of all parties to the dispute, the parties to the dispute shall
have thirty (30) days after service of the notice of mediation to resolve the
dispute in mediation. Unless extended by agreement of all parties to the
dispute, an arbitration must be commenced by service of a notice of arbitration
under CPR Rule 3 thirty (30) days after the demand for mediation.

Exhibit A



--------------------------------------------------------------------------------

3. Selection of Arbitrators. Notwithstanding CPR Rule 5, and unless otherwise
agreed by the parties to the arbitration, all arbitrations shall be conducted by
a panel of three (3) independent arbitrators selected as provided by CPR Rule
6.4(b), except that no arbitrator selected shall be a current or former
director, officer, employee, or agent of any party, or related to any person nor
shall the arbitrators be an attorney, employee or former employee of a law firm
that has represented one of the member companies. Two of the three arbitrators
shall have oil refining industry experience. The parties hereby agree that the
CPR shall take such actions as necessary to provide the parties with a panel of
arbitrators consistent with the qualifications set forth above. The three
arbitrators so selected are referred to herein as the “Tribunal.” All decisions
of the Tribunal shall be by majority with all arbitrators participating.

4. Jurisdiction of the Tribunal. The provisions of CPR Rule 8, or any subsequent
amendment to the CPR Rules governing the jurisdiction of the Tribunal shall not
apply. All issues of arbitrability or the Tribunal’s jurisdiction shall be
determined as provided for in Paragraph 10 of the Agreement.

5. Discovery. Each party to an arbitration shall be entitled to make a
reasonable demand from the other party(ies) to produce documents likely to lead
to discovery of admissible evidence. Each party may serve no more than twenty
(20) interrogatories (as defined in the Federal District of Kansas Local Rules).
Unless otherwise agreed to by all parties to the arbitration, or otherwise
ordered by the Tribunal, all documents shall be produced, and all
interrogatories answered, within twenty days of receipt. In arbitration
proceedings to determine the fair market value of a Party’s stock, each party
shall be entitled

 

-2-



--------------------------------------------------------------------------------

to take a deposition of each opposing party’s expert witness(es). Prior to the
expert deposition, but not less than fifteen (15) days before the scheduled
deposition, each party shall provide to each opposing party an expert report
which discloses all information required under Rule 26(a)(2) of the Federal
Rules of Civil Procedure. No depositions shall be allowed in all other
arbitrations, unless permitted by the Tribunal.

6. Hearing. Unless otherwise agreed to by all parties to the arbitration, or
otherwise ordered by the Tribunal, a hearing in any dispute shall commence no
later than ninety (90) days after selection of the Tribunal.

7. Awards. Awards shall be issued within fourteen (14) days after the conclusion
of the hearing. The Tribunal shall provide a written decision explaining the
basis and reasoning for its award, and if damages are awarded, the basis for
calculating, and the calculation of, the damages.

8. Pre-Award Interest. The Tribunal shall have the authority to award pre-award
interest (at the Co-Bank national variable rate) other than in connection with
an award establishing the fair market value of a Party’s stock.

 

-3-



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF KANSAS

 

GROWMARK, INC., a Delaware     )       Corporation, and MFA OIL     )      
COMPANY, a Missouri farm marketing     )       Cooperative association,     )   
   Case NO. 94-2522 JWL     )       Plaintiffs,             )           )      
v.     )       STIPULATION OF DISMISSAL     )       WITH PREJUDICE CENEX, INC.,
a Minnesota     )       Cooperative association,     )       NOEL K. ESTENSON,
ROBERT C.     )       OEBSER, ELROY WEBSTER,     )       LLOYD K. ALLEN, JOHN G.
    )       BROSTE, JOEL KOONCE, and     )       DAVID BAKER,     )           )
      Defendants.         )           )      
------------------------------------------------------------------------------  
  )      

The above-entitled matter, having been duly compromised and settled by and
between the parties hereto, it is hereby stipulated and agreed by and between
the attorneys for the respective parties pursuant to a Settlement Agreement:

 

  1. That the Settlement Agreement among CENEX, Inc., GROWMARK, Inc. and MFA Oil
Company, a true and correct copy of which is attached hereto as Exhibit A, be
approved by this Court,

 

  2. That the Court dismiss with prejudice this action, and without costs to any
party,

Exhibit B



--------------------------------------------------------------------------------

  3. That the Injunction entered by this Court on February 10, 1995, be
dissolved, and

 

  4. That the Court retain jurisdiction over this matter for the purpose of
enforcing the arbitration provision of the parties’ Settlement Agreement.

 

DATED:                         , 1995    

DOHERTY, RUMBLE & BUTLER

PROFESSIONAL ASSOCIATION

      By:            

Boyd H. Ratchye

Minnesota Atty. Reg. No. 89746

David G. Martin

Minnesota Atty. Reg. No. 67994

   

2800 Minnesota World Trade Center

30 East Seventh Street

St. Paul, Minnesota 55101-4999

(612) 291-9333

    Attorneys for CENEX, Inc., a Minnesota Cooperative Association, Noel K.
Estenson, Robert C. Oebser, Elroy Webster, Lloyd K. Allen, John G. Broste, Joel
Koonce and David Baker DATED:                     , 1995     SONNENSCHEIN NATH &
ROSENTHAL       By:             Alan S. Gilbert      

8000 Sears Tower

Chicago, IL 60606-6404

(312) 876-8000

      Attorneys for GROWMARK, Inc., a Delaware Corporation and MFA Oil
Corporation, a Missouri farm marketing cooperative association

 

 

 

 

 

 

-2-



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF KANSAS

 

GROWMARK, INC., a Delaware     )       Corporation, and MFA OIL     )      
COMPANY, a Missouri farm marketing     )       Cooperative association,     )   
   Case NO. 94-2522 JWL     )       Plaintiffs,             )           )      
v.     )           )       CENEX, INC., a Minnesota     )       RELEASE
Cooperative association,     )       NOEL K. ESTENSON, ROBERT C.     )      
OEBSER, ELROY WEBSTER,     )       LLOYD K. ALLEN, JOHN G.     )       BROSTE,
JOEL KOONCE, and     )       DAVID BAKER,     )           )      
Defendants.         )           )      
------------------------------------------------------------------------------  
  )      

WHEREAS, the above-named parties are desirous of compromising and settling their
differences; and

WHEREAS, an Agreement by and between CENEX, Inc., a Minnesota cooperative
association (“CENEX”), GROWMARK, Inc., a Delaware corporation (“GROWMARK”), and
MFA Oil Company, a Missouri farm marketing cooperative association (“MFA Oil”),
has been negotiated and entered into by and between these companies, to settle
their differences with respect to the operations of National Cooperative
Refinery Association, a Kansas Cooperative association (“NCRA”), a true and
correct copy of which is incorporated hereto and made a part herein by reference
as Exhibit A; and

 

Exhibit C



--------------------------------------------------------------------------------

WHEREAS, it is the intent of the parties to this Release that entry into the
Agreement shall be and is consideration for settlement of any and all claims by
and between the parties;

NOW, THEREFORE, in consideration of entry into the Agreement, the above-named
parties hereby mutually release and forever discharge one another and their
employees, agents and attorneys, and their heirs, successors and assigns, from
each and every claim, known or unknown, arising out of or in any way related to
the allegations and causes of action as set forth and alleged in the pleadings
in the above-captioned action, being Case No. 94-2522 JWL, in the United States
District Court for the District of Kansas, including claims that have been
dismissed from said action, which claims, inclusive of claims for costs and
disbursements, attorney’s fees and actual and punitive damages, are hereby
mutually released and forever discharged.

This Release incorporates and is inclusive of any and all claims or causes of
action, known or unknown, whether in equity or law, which were alleged or could
have been alleged, by any of the parties hereto, jointly or singly, arising out
of the events as alleged in the pleadings hereto, through and inclusive of the
date of the execution of this Release.

It is understood and agreed by and between the parties hereto, that this Release
is entered into and made on behalf of each person, corporation or cooperative
association, and each person, corporation or cooperative association’s
predecessors in interest, successors in interest or heirs and assigns, and that
this Release shall enure to the benefit of all.

 

-2-



--------------------------------------------------------------------------------

This Release shall not be effective until the Agreement among CENEX, GROWMARK
and MFA Oil is approved by the United States District Court for the District of
Kansas.

It is further understood that upon court approval of the Agreement among CENEX,
GROWMARK and MFA Oil, the Court’s injunction shall be dissolved in its entirety
and it shall have no further force or effect as to the individuals named herein
or the corporate signatories hereto.

GROWMARK, INC.

I,                              (print name), hereby execute this Agreement and
certify that I am the                              (title) of GROWMARK, Inc.,
and that I am authorized to sign on behalf of GROWMARK, Inc.

 

DATED:                     , 1995    

 

      By:   Norm Jones       Its:  

MFA OIL COMPANY

I,                              (print name), hereby execute this Agreement and
certify that I am the                              (title) of MFA Oil Company,
and that I am authorized to sign on behalf of MFA Oil Company.

 

DATED:                     , 1995    

 

      By:   Dale Creach       Its:   CEO

 

-3-



--------------------------------------------------------------------------------

CENEX, INC.

I,                              (print name), hereby execute this Agreement and
certify that I am the                              (title) of CENEX, Inc., and
that I am authorized to sign on behalf of CENEX, Inc.

 

DATED:                     , 1995    

 

      By:   Noel K. Estenson       Its:   CEO DATED:                     , 1995
   

 

      Robert C. Oebser DATED:                     , 1995    

 

      Elroy Webster DATED:                     , 1995    

 

      Lloyd K. Allen DATED:                     , 1995    

 

      John G. Broste DATED:                     , 1995    

 

      Joel Koonce DATED:                     , 1995    

 

      David Baker DATED:                     , 1995    

 

      Noel K. Estenson

 

-4-



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF KANSAS

 

GROWMARK, INC., a Delaware     )       Corporation, and MFA OIL     )      
COMPANY, a Missouri farm marketing     )       Cooperative association,     )   
   Case NO. 94-2522 JWL     )       Plaintiffs,             )           )      
v.     )           )       CENEX, INC., a Minnesota     )       ORDER
Cooperative association,     )       NOEL K. ESTENSON, ROBERT C.     )      
OEBSER, ELROY WEBSTER,     )       LLOYD K. ALLEN, JOHN G.     )       BROSTE,
JOEL KOONCE, and     )       DAVID BAKER,     )           )      
Defendants.         )           )      
------------------------------------------------------------------------------  
  )      

The above-entitled matter, having been duly compromised and settled by and
between the parties hereto, and the parties having submitted a Stipulation and
Dismissal with Prejudice, IT IS HEREBY ORDERED:

 

  1. That the Settlement Agreement among CENEX, Inc., GROWMARK, Inc. and MFA Oil
Company, a true and correct copy of which is attached hereto as Exhibit A, is
approved by this Court,

 

  2. That the Court dismisses with prejudice this action, without costs to any
party,

Exhibit D



--------------------------------------------------------------------------------

  3. That the Injunction entered by this Court on February 10, 1995, is hereby
dissolved, and

 

  4. That the Court retains jurisdiction over this matter for the purpose of
enforcing the arbitration provision of the Settlement Agreement between CENEX,
Inc., GROWMARK, Inc. and MFA Oil Company.

DATED:                     , 1995

 

   Honorable John W. Lungstrum

Judge of the United States District Court

For the District of Kansas

 

-2-



--------------------------------------------------------------------------------

AMENDMENT

This is an Amendment to the Agreement dated June 9, 1995 (the “Agreement”) by
and among CENEX, Inc., a Minnesota cooperative corporation, GROWMARK, Inc., a
Delaware corporation, and MFA Oil Company, a Missouri farm marketing cooperative
association (collectively, the “Parties”). The Parties hereby agree as follows:

1. Paragraphs 7 and 12 of the Agreement are amended to eliminate the requirement
that NCRA agree to terminate the Members’ Agreement prior to the execution of
the Stipulation of Dismissal and Releases and the submission of the Agreement
for approval by Judge Lungstrum called for under Paragraph 12 of the Agreement.
This Amendment does not affect the parties’ obligation to execute the
Termination Agreement terminating the Members’ Agreement as set forth in
paragraphs 7 and 12 of the Agreement.

2. The Parties agree to present to the NCRA Board of Directors and have each of
the Parties’ NCRA board representatives vote for NCRA’s approval of the
Termination Agreement executed by the Parties and to require that NCRA execute
the Termination Agreement within 60 days of the Effective Date of the Agreement.

3. This Amendment may be executed in counterpart originals, each of which shall
be considered a complete original agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to the Agreement have caused this Amendment to
be signed by their respective officers as of the dates set forth below.

 

Dated: June 22, 1995     CENEX, INC.       By:   /s/ Noel K. Estenson        
Its Chief Executive Officer Dated: June 23, 1995     GROWMARK, INC.       By:  
/s/ Norman T. Jones         Its Chief Executive Officer Dated: June 23, 1995    
MFA OIL COMPANY       By:   /s/ Dale H. Creach         Its President

 

-2-



--------------------------------------------------------------------------------

ADDENDUM

THIS ADDENDUM to the Agreement dated June 9, 1995 by and among CENEX, INC., a
Minnesota cooperative corporation, GROWMARK, INC., a Delaware corporation, and
MFA OIL COMPANY, a Missouri farm marketing cooperative association is made
effective June 21, 1995.

1. ARTICLES AMENDMENTS. The amendments to the Articles of Incorporation of NCRA
required by paragraph 8 of the Agreement shall be the amendments contained in
the Restated and Amended Articles of Incorporation of National Cooperative
Refinery Association attached hereto as Exhibit A.

2. BYLAW AMENDMENTS. The amendments to the Bylaws of NCRA required by paragraph
8 of the Agreement shall be the amendments contained in the Bylaws of National
Cooperative Refinery Association attached hereto as Exhibit B.

3. APPROVAL OF AMENDMENTS. The Parties to the Agreement agree to present and
approve the amendments as set forth in Exhibits A and B.

4. COUNTERPARTS. This Addendum may be executed in counterpart originals, each of
which shall be considered a complete original agreement.

IN WITNESS WHEREOF, the Parties to the Agreement have caused this Addendum to be
signed by their respective officers as of the effective date set forth above.

 

CENEX, INC. By:   /s/ Noel K. Estenson   Its Chief Executive Officer GROWMARK,
INC. By:   /s/ Norman T. Jones   Its Chief Executive Officer MFA OIL COMPANY By:
  /s/ Dale H. Creach   Its President



--------------------------------------------------------------------------------

Exhibit A

RESTATED AND AMENDED ARTICLES OF INCORPORATION

OF

NATIONAL COOPERATIVE REFINERY ASSOCIATION

KNOW ALL MEN BY THESE PRESENTS:

National Cooperative Refinery Association, a Kansas cooperative marketing
association, originally incorporated on July 7, 1943 (the date of filing of its
original Articles of Incorporation with the Office of the Secretary of State of
Kansas), pursuant to the provisions of K.S.A. 1994 Supp. 17-1608 and K.S.A.
17-6605, hereby adopts restated Articles of Incorporation and amends its
Articles of Incorporation, which restatement and amendment restates and
integrates and also further amends the Articles of Incorporation as heretofore
restated, amended or supplemented.

Such restatement and amendment made by these Restated and Amended Articles of
Incorporation have been effected in conformity with the provisions of K.S.A.
1994 Supp. 171608 and K.S.A. 17-6605. At a regular meeting of the Board of
Directors of the Association held on the      day of                 , 1995, the
Board duly adopted resolutions setting forth the restatement and amendments
hereafter set out to the Articles of Incorporation of the Association and
declared the advisability of proposing such resolutions to the stockholders of
the Association for their consideration of the adoption of the same. Thereafter,
pursuant to said resolutions and in accordance with the Bylaws and the laws of
the State of Kansas, said resolutions were presented at a special meeting of the
stockholders for their consideration of said restatement and amendment, and
thereafter, pursuant to due notice to all of the stockholders and in accordance
with the statutes of the State of Kansas, on the      day of                 ,
1995, said stockholders met and convened and considered said proposed
restatement and amendment. Such restatement and amendment made by the Restated
and Amended Articles of Incorporation were duly adopted by the stockholders of
the Association on that date.

The Articles of Incorporation are hereby superseded by the following Restated
and Amended Articles of Incorporation.

I

The name of the Association shall be NATIONAL COOPERATIVE ASSOCIATION.



--------------------------------------------------------------------------------

II

The Association is organized as a non-profit association under the Cooperative
Marketing Act, and it may serve any or all of the purposes expressed in Article
16, Chapter 17, Kansas Statutes Annotated, and, in particular it may engage in
any activity in connection with the marketing or selling of the agricultural
products of its stockholders, or with the harvesting, threshing, milling,
preserving, drying, processing, canning, packing, storing, handling, shipping,
or utilization thereof, or the manufacturing or marketing of the byproducts
thereof, or in connection with the manufacturing, selling, or supplying to its
stockholders of machinery, equipment, or supplies, or in financing of any of the
said activities.

III

The registered office of the Association is located at 534 South Kansas Avenue,
Topeka, Shawnee County, Kansas 66603, and the Association’s resident agent at
such address is The Corporation Company, Inc.

IV

The Association is to exist to July 7, A.D. 2043.

V

The Association shall have six (6) directors. Four (4) directors shall be
appointed by CENEX, Inc., a Minnesota cooperative corporation, one (1) director
shall be appointed by GROWMARK, Inc., a Delaware corporation, and one
(1) director shall be appointed by MFA Oil Company, a Missouri farm marketing
cooperative association. Each of the aforementioned NCRA stockholders shall so
appoint the directors at the NCRA annual meeting. A stockholder may at any time
remove any director appointed by it and appoint a new director by giving written
notice of such removal and appointment to the Association. A director may be
removed only by action of the stockholder which appointed such director.
Vacancies on the Board of Directors shall be filled by the stockholder which is
entitled to appoint such director appointing a new director by giving written
notice of such appointment to the Association. The appointment and removal
rights herein shall be exercisable by any successor, assignee or transferee of
any of the aforementioned stockholders that holds all of the stockholder’s stock
in the Association. When the appointments have been made in accordance with this
Article V, those appointed shall be deemed to be elected as the members of the
Board of Directors. The terms of office of the directors shall be one (1) year
from the time of their election and until their successors are elected and
qualified.

 

- 2 -



--------------------------------------------------------------------------------

VI

The authorized capital of the Association shall be the sum of $270,000,000.00,
and the Association shall be authorized to issue capital stock as follows:

 

  a. Preferred shares of stock may be issued in the total sum of $3,500,000.00,
the same to be divided into 140,000 shares of stock with a par value of $25.00
each. The Preferred Stock shall have no voting rights or powers and shall not
participate in the management of the affairs of the Association. In case of
dissolution or liquidation of the Association, the owners of the Preferred
shares shall be entitled to receive the par value of their stock, plus any
accrued and unpaid dividends thereon, before any payment or distribution is made
to the holders of the Common Stock. Noncumulative annual dividends may be paid
upon the Preferred Stock in such amount, and in such manner, as shall be fixed
in the Bylaws. Preferred shares may be retired, in whole or in part, by the
Board of Directors at any time by the mailing of notice thereof to the holder to
his last known address. Thereafter, upon surrender of the stock certificate, the
Association shall pay the holder thereof the par value thereof plus any declared
but unpaid dividends. The Board of Directors may determine which particular
shares shall be retired.

 

  b. Common Stock, Class A, may be issued in the total sum of $10,000.00 divided
into 100 shares of stock with a par value of $100.00 each. Each common
stockholder of the Association shall own at least one (1) share of the said
stock. Holders of Class A Common Stock shall be entitled to cast one (1) vote
for each of their shares of Class A Common Stock, except for the purpose of
appointing directors in which case the procedure set forth in Article V shall
govern. No dividends shall be payable thereon. Only such natural persons,
partnerships, corporations or cooperative associations as are eligible in
accordance with the Cooperative Marketing Act of the State of Kansas and are
approved by the Board of Directors of the Association may be stockholders of
Common Stock, Class A.

 

  c. Common Stock, Class B, may be issued in the total sum of $236,490,000.00 to
be divided into 2,364,900 shares with a par value of $100.00 each. Said stock
shall be coordinate with the Class A Common Stock of the Association in every
respect. Holders of Class B Common Stock shall be entitled to cast one (1) vote
for each of their shares of Class B Common Stock, except for the purpose of
appointing directors in which case the procedure set forth in Article V shall
govern. Only such natural persons, partnerships, corporations or cooperative
associations as are eligible in accordance with the Cooperative Marketing Act of
the State of Kansas and are approved by the Board of Directors of the
Association may be stockholders of Common Stock, Class B.

 

- 3 -



--------------------------------------------------------------------------------

  d. Common Stock, Class C, may be issued in the sum of $30,000,000.00 to be
divided into 300,000 shares with a par value of $100.00 each. Holders of Class C
Common Stock shall have no voting rights with respect to such shares. Only such
natural persons, partnerships, corporations or cooperative associations as are
eligible in accordance with the Cooperative Marketing Act of the State of Kansas
and are approved by the Board of Directors of the Association may be
stockholders of Common Stock, Class C.

VII

The provisions of the Kansas general corporation code and all powers and rights
thereunder shall apply to the Association except where such provisions are in
conflict with, or inconsistent with, the express provisions of Article 16,
Chapter 17, Kansas Statutes Annotated and the amendments thereto from time to
time.

IN WITNESS WHEREOF, the undersigned officers of the Association have hereunto
set their hands and caused the seal of the Association to be affixed hereto this
     day of                 , 1995.

 

NATIONAL COOPERATIVE REFINERY ASSOCIATION By       Noel K. Estenson, Chairman of
the Board

 

ATTEST   Norman T. Jones, Secretary

 

- 4 -



--------------------------------------------------------------------------------

STATE OF             )           )ss: COUNTY OF               )

The foregoing instrument was acknowledged before me this      day of
                , 1995, by Noel K. Estenson, Chairman of the Board, and Norman
T. Jones, Secretary, of National Cooperative Refinery Association, a Kansas
cooperative marketing association, on behalf of the Association.

 

  Notary Public

My appointment expires:

(SEAL)

 

- 5 -



--------------------------------------------------------------------------------

Exhibit B

BYLAWS

OF

NATIONAL COOPERATIVE REFINERY ASSOCIATION

(As Amended Effective                     , 1995)

NAME

Section 1. Name. The name of this cooperative corporation shall be NATIONAL
COOPERATIVE REFINERY ASSOCIATION.

STOCKHOLDERS

Section 2. Qualifications of Common Stockholders. Only such natural persons,
partnerships, corporations or cooperative associations as are eligible in
accordance with the Cooperative Marketing Act of the State of Kansas and are
approved by the Board of Directors of the Association may be common
stockholders. The transfer of the Common Stock of the Association to persons not
engaged in the production of agricultural products handled by the Association is
prohibited, and such restrictions shall be printed upon every certificate of the
Common Stock.

Section 3. Stockholder Business. The Association shall not deal in products of,
or supplies for, persons who are not common stockholders to an amount greater in
value than such as are handled for its common stockholders.

Section 4. Voting. The holders of Class A Common Stock and Class B Common Stock
shall be entitled to cast one (1) vote for each of their shares of Class A
Common Stock and Class B Common Stock, except for the purpose of appointing
directors in which case Article V of the Association’s Restated and Amended
Articles of Incorporation shall govern. All shares of the Association’s Class A
Common Stock and Class B Common Stock shall be voted together as a single class.
No class of stock of the Association other than Class A Common Stock and Class B
Common Stock @ have voting rights.



--------------------------------------------------------------------------------

SAVINGS AND OVERCHARGES

Section 5. Distribution. This Association shall at all times be operated as a
non-profit cooperative Association in accordance with the provisions of the
Cooperative Marketing Act of Kansas, as amended, for the purpose of furnishing
crude petroleum, and refined petroleum products, at cost, to its common
stockholders and subsidiaries and nominees of any of them, collectively
hereinafter referred to as patrons; provided, however, that not to exceed fifty
percent (50%), in value, of its total volume of business, exclusive of
byproducts sales, in any fiscal year, may be transacted with any other customer
or customers. Scheduling of product deliveries to patrons will be made pursuant
to policies and procedures that are equitable to all patrons. The Association
will sell the products allocated to its patrons F.O.B. at the Association’s
refinery at time of tender, at prices specified from time to time by the
Association according to the methodology historically in effect for pipeline
tender purchases. Prices charged to patrons for products shall be uniform,
except for such differences as may be attributable to differentials based upon
grade, quality, place of delivery, and place of distribution. The excess, if
any, of such prices over and above the actual cost to the Association of the
goods and services supplied to such patrons shall belong to, and be refunded to,
such patrons in proportion to their patronage as soon as may be practicable
after the close of each fiscal year, or oftener if the Board should so order.
The amount of any such overcharge shall at all times be the property of the
patron to which it is refundable and shall at no time be the property or income
of the Association.

The following procedure shall be employed for the purpose of determining the
amount of such refund payable to each of the said patrons. As soon as may be
practicable after the close of each fiscal year, or more often if the Board
should so order, the total net savings of the Association for such year shall be
determined in accordance with generally accepted accounting principles and
practices adjusted for increases or decreases required in accordance with the
applicable rules and regulations for the purpose of computing income taxes. From
the total net savings thus ascertained, there shall be deducted the amount of
any dividends payable upon the outstanding capital stock of the Association.
From the remaining amount of net savings, there shall be deducted the net profit
attributable to business done which is not with or for patrons, and the balance
of net savings attributable to business done with or for patrons shall represent
the refund due such patrons and shall be apportioned and distributed among them
in the proportion that the volume of sales to each of such patrons during the
said fiscal year bears to the total volume of sales to all such patrons during
such year, either by departments or as a whole, as may be determined by the
Board of Directors from time to time. The Association is obligated to make
payments of the amounts so determined to the patrons by way of refunds or by way
of credits to the capital account of each patron. The books and records of the
Association shall be set up and kept in such a manner that at the end of each
fiscal year the amounts of capital, if any, so furnished by each patron is
clearly reflected and credited in an appropriate record to the capital accounts
of each patron. The Association shall within 8-1/2 months after the close of
each fiscal year notify each patron, in the form (to be determined by the Board
of Directors) of a written notice of allocation (as defined in 26 U.S.C. 1388)
of the amount of capital so credited to his or its account. Any remaining net
savings not required to be distributed as dividends or as refunds to patrons
shall constitute property and income of the Association subject to such
distribution as may be required by law or, in the absence of any such
requirement, as may be determined by the Board of Directors after making due
provision for the payment of income taxes thereon.

 

- 2 -



--------------------------------------------------------------------------------

Each person who hereafter applies for and is accepted as a common stockholder in
this Association and each person who is a common stockholder of this Association
on the effective date of this Bylaw who continues as a common stockholder after
such date shall, by such act alone, consent that the amount of any distributions
with respect to his or its patronage occurring after June 30, 1963, which are
made in qualified written notices of allocations (as defined in 26 U.S.C. 1388)
and which are received from the Association, will be taken into account by him
or it at their stated dollar amounts in the manner provided in 26 U.S.C. 1385(a)
in the taxable year in which such written notices of allocation are received by
him or it.

The Association shall have a first lien on all shares of its Class B Common
Stock and Class C Common Stock held by stockholders of the Association, and,
where applicable, upon all distributions declared upon the same and upon all
patronage refunds, for any indebtedness of the respective holders of Class B
Common Stock and Class C Common Stock to the Association whether due or to
become due, whether now existing or which may hereafter be created, whether
contingent or fixed and whether primary or secondary.

Each common stockholder shall file in the registered office of the Association a
written acknowledgment that the common stockholder has been provided a copy of
this Bylaw and has consented thereto.

Section 6. Revolving capital. For the purpose of enabling the Association to
obtain additional capital with which to carry on its operations, and for the
purpose of enabling it to retire such capital in the order of its initial
accumulation by years, the Association is authorized to issue and sell its Class
B Common Stock or Class C Common Stock in payment of the foregoing patronage
overcharges. The business of the patrons of the Association shall be transacted
on the condition that the Board of Directors of the Association may pay the full
amount of the aforesaid overcharges due and payable to the said patrons in such
Common Stock. For such purposes the Association is authorized to pay such
overcharges with respect to patronage overcharges to be apportioned and
distributed to patrons pursuant to the procedure set forth in the preceding
Section in Class B Common Stock at its face value with the same purpose and
effect as if they had been paid in cash to such patrons and such patrons had
returned such cash to the Association in payment of such stock. Likewise, if the
Board of Directors of the Association shall have theretofore authorized any
patron to purchase crude petroleum or refined petroleum products in quantities
greater than such patron would have otherwise been entitled to purchase based
upon such patron’s percentage ownership of Class B Common Stock, for such
purposes the Association is authorized to pay such overcharge with respect to
such excess purchases in Class C Common Stock at its face value with the same
purpose and effect as if they had been paid in cash to such patrons and such
patrons had returned such cash to the Association in payment of such stock.
Capital arising from the issuance of such stock shall be used for the purpose of
creating a revolving capital fund to finance the operations of the Association,
and for the purpose of revolving such capital when, in the opinion of the Board
of Directors, the financial condition of the Association will permit. When the
Board of Directors so determines, the portion of the patronage overcharges
available for such purpose shall be devoted to the retirement of the oldest
outstanding certificates of such Common Stock by

 

- 3 -



--------------------------------------------------------------------------------

years. Such certificates may contain such other terms and conditions not
inconsistent herewith as may be prescribed from time to time by the Board of
Directors. They shall be issued in annual series and each such series may be
retired in whole or in part on a pro rata basis, but only at the discretion of
the Board of Directors, and only in the order of issuance by years. Upon the
dissolution of the Association in any manner, after the payment of all secured
and unsecured indebtedness and the retirement of all Preferred Stock at par,
plus any dividends declared thereon and unpaid, the said Common Stock shall be
retired together with Class A Common Stock on a coordinate basis by share.

If at any time the Board shall determine that the financial condition of the
Association will not be impaired thereby, the capital then credited to patrons’
accounts, in form other than Class B Common Stock or Class C Common Stock,
provision for revolvement and retirement of which is provided above, may be
retired in full or in part. Any such retirement of capital shall be made in
order of priority according to the year in which the capital was furnished and
credited with respect to such class of stock, the capital first received and
credited by the Association being first retired.

Section 7. Classes of Common Stock. Each common stockholder of the Association
shall own at least one (1) share of the Class A Common Stock. The Class A Stock
shall be issued only for a cash consideration of $100.00 per share. The Class B
Common Stock and Class C Common Stock may be issued only to common stockholders
of the Association and may be issued for cash or for the purpose of paying to
the common stockholders their respective proportions of patronage overcharges in
accordance with the preceding section. The Class B Common Stock and Class C
Common Stock shall be issued in annual series designated on the face of the
certificate in accordance with the fiscal year in which such patronage
overcharges accumulate. No dividends shall be payable on any class of Common
Stock.

MEETINGS

Section 8. Annual Meeting. There shall be an annual meeting of the stockholders
of the Association. It shall be held either within or outside of the State of
Kansas at such time and at such place as shall be determined by the Board of
Directors.

Section 9. Special Meetings. Special meetings of the stockholders of the
Association may be called at any time by the order of the Board of Directors and
shall be called by the Chairman of the Board whenever two (2) common
stockholders shall make such request. The request shall state the object of the
meeting.

 

- 4 -



--------------------------------------------------------------------------------

Section 10. Notice of Meeting. Notice shall be given by the Secretary of all
meetings of the stockholders by mailing a notice thereof to each stockholder not
less than ten (10) days preceding the date of the meeting. When common
stockholders request a special meeting, notice of the time, place and purpose
thereof shall be issued within ten (10) days from and after the presentation of
the petition and such special meeting shall be held within thirty (30) days from
and after the date of presenting the petition.

Section 11. Quorum. A majority of the common stockholders shall constitute a
quorum.

Section 12. Order of Business. The order of the business at the annual meetings,
and so far as possible at all other meetings of the stockholders, shall be:

 

  1. Calling of roll,

 

  2. Proof of notice of meeting,

 

  3. Reading and disposal of all unapproved minutes,

 

  4. Annual reports of officers and committees,

 

  5. Unfinished business,

 

  6. New business,

 

  7. Election of directors.

DIRECTORS AND OFFICERS

Section 13. Directors. The business affairs of the Association shall be managed
and controlled by its Board of Directors. Directors shall be elected by the
stockholders as set forth in Article V of the Association’s Restated and Amended
Articles of Incorporation.

Section 14. Meetings. The organization meeting of the directors shall be held
immediately following the annual meeting of the stockholders at which the
directors are elected and at the same place. in addition thereto, regular
meetings of the Board of Directors shall be held quarter annually or at such
other times and at such places as the Board may determine. Special meetings
shall be held whenever called by the Chairman of the Board and shall be called
on the written request of any two (2) members of the Board; and any and all
business may be transacted at such meetings. Notice of the time and place of all
meetings, other than the organization meeting, shall be given to each director
at least seven (7) days in advance of the meeting, if by mail, or at least forty
eight (48) hours in advance of the meeting if by telephone or telegraph. A
majority of the Board shall constitute a quorum.

Section 15. Compensation. For his attendance at any meeting of the Board of
Directors and for all time spent upon business of the corporation, each director
shall receive an allowance of Five Hundred Dollars ($500.00) per day, unless he
is a salaried officer, and actual expenses.

 

- 5 -



--------------------------------------------------------------------------------

Section 16. Officers. Officers of the Association shall consist of a Chairman, a
Vice-Chairman, a General Manager, a Secretary and a Treasurer, which latter two
offices may be held by one person, and such other officer or officers as the
Board may determine, and shall be elected annually by the Board of Directors.

Section 17. Duties of the Chairman. The Chairman shall preside over all meetings
of the stockholders of this Association and all meetings of its Board of
Directors. He shall perform all acts and duties usually performed by a presiding
officer. He shall sign on behalf of this Association all stock certificates and
other instruments in writing within the framework of policies adopted by the
Board of Directors. He shall perform any other duties in carrying out the
policies adopted by the Board of Directors that may be prescribed by the Board
of Directors.

Section 18. Duties of the Vice-Chairman. In the absence of the Chairman, the
Vice-Chairman shall perform the duties of the Chairman; provided, however, that
in case of death, resignation, or disability of the Chairman, the Board of
Directors may declare the office vacant and elect his successor.

Section 19. General Manager. The Board of Directors shall select, employ, and
fix the compensation of the General Manager. The General Manager shall be
responsible for the efficient conduct of all of the Association’s affairs
subject to the policies and determinations of the Board of Directors from time
to time. To that end he shall keep the Board reasonably informed at all times on
all matters substantially involving the policies or well-being of the
Association. He shall have authority to sign on behalf of the Association all
contracts, checks, or other instruments in writing within the framework of
policies adopted by the Board of Directors; and he may delegate such authority
on particular matters as in his discretion is required for efficient operation
of the Association’s affairs. He shall perform such other duties as may be
prescribed by the Board from time to time.

Section 20. Duties of the Secretary. The Secretary shall keep a complete record
of all meetings of the Association and of the Board of Directors. He shall sign
all stock certificates with the Chairman and such other papers pertaining to the
Association as he may be authorized or directed to sign by the Board of
Directors. He shall serve all notices required by law and by these Bylaws. He
shall keep the corporate seal, the books and blank stock certificates, and
complete and countersign all certificates issued, and affix the corporate seal
to all papers requiring a seal. He shall keep complete stock certificate
records. He shall make all reports required by law and shall perform such other
duties as may be required of him by the Association or the Board of Directors.
Upon the election of his successor, the Secretary shall turn over to him all
books and other property belonging to the Association that he may have in his
possession.

 

- 6 -



--------------------------------------------------------------------------------

Section 21. Duties of the Treasurer. The Treasurer shall perform such duties
with respect to finances of the Association as may be prescribed by the Board of
Directors.

Section 22. No Delegation. The Board of Directors shall not delegate any of its
duties or functions to any committee, including any executive committee, without
the unanimous vote of the directors.

MISCELLANEOUS

Section 23. Fiscal Year. The fiscal year of this Association shall begin on
October 1 and end on September 30 of each year.

Section 24. Audits. The books of this Association shall be audited promptly
after the close of the fiscal year and as often in addition thereto as the Board
of Directors may prescribe. The annual audit shall be reported to the
stockholders at the annual meeting.

Section 25. Amendments. The right to make, alter, or repeal these Bylaws is
vested in the Board of Directors, subject to the right of the common
stockholders to make, alter, or repeal the same.

Section 26. Indemnification Provision. The indemnification provision of Kansas
Statutes Annotated 17-6305(a) to (f) inclusive, and any amendments thereto,
shall be applicable as a matter of right to every person who is or was a
director, officer, department head, or other employee regularly engaged in
supervisory activity for the Association or for any other corporation or
enterprise under authority from the Association.

 

- 7 -